1/21/2015                                                                  Envelope Details


  Print this page

  Case # PD­1598­14
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    01/14/2015 10:40:09 AM
   Case Number                                   PD­1598­14
   Case Description
   Assigned to Judge
   Attorney                                      David Pearson
   Firm Name                                     David A Pearson P.L.L.C.
   Filed By                                      David Pearson
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.09
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $3.00
   Total Provider Tax Fees                       $0.25
   Grand Total                                   $3.34
   Payment
   Account Name                                  David A Pearson PLLC
   Transaction Amount                            $3.34
   Transaction Response
   Transaction ID                                6199753
   Order #                                       003762014­0

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description            Petition for Discretionary Review
   Reference Number              PD­1598­14
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=94d2cc77­447e­45fc­87eb­1c968512a13f   1/2
1/21/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/21/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     10:33:37   Parties and Counsel [Rule 68.4(a)]. Counsel has 10 days to file a compliant
             AM         petition.
   Documents
   Lead Document                  Crawford Austin PD­1598­CR ­ merged.pdf.pdf                 [Original]


   eService Details
                                                                                                                         Date/Time
   Name/Email                                              Firm                    Service Type Status          Served
                                                                                                                         Opened
                                        Tarrant County
                                        Criminal
   Charles Mallin                                                                                                        01/16/2015
                                        District       EServe                                            Sent   Yes
   coaappellatealerts@tarrantcounty.com                                                                                  03:06:38 PM
                                        Attorney's
                                        Office
                                        State
   Lisa McMinn                                                                                                           01/14/2015
                                        Prosecuting    EServe                                            Sent   Yes
   information@spa.texas.gov                                                                                             02:14:20 PM
                                        Attorney




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=94d2cc77­447e­45fc­87eb­1c968512a13f                                 2/2